Citation Nr: 1814551	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-34 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee arthritis, claimed as secondary to service-connected right knee arthritis s/p arthroscopic surgery.

2.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected right knee arthritis s/p arthroscopic surgery.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1974 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented sworn testimony before the undersigned Veterans Law Judge at a February 2017 Travel Board hearing.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

Since the issuance of the October 2013 Statement of the Case, new evidence has been received for consideration.  In the January 2018 appellate brief, the Veteran's representative waived initial RO review of this evidence.  38 C.F.R. § 20.1304 (2017).  Accordingly, the Board may proceed with appellate disposition.

During the February 2017 Travel Board hearing, the Veteran expressed a desire to withdraw her appeal to the claim of entitlement to service connection for a bilateral ankle disability, claimed as secondary to service-connected right knee arthritis s/p arthroscopic surgery.  See hearing transcript, pp. 8-9.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The hearing has been transcribed and reduced to writing.  38 C.F.R. § 20.204(b) (2017).  Since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.

In an October 2015 rating decision, the Veteran was granted entitlement to service connection for tinnitus, with an effective date of March 18, 2008.  In letters received in October 2015 and April 2016, the Veteran requested "reconsideration" of the effective date for this award of service connection arguing that she had filed an informal claim on July 25, 2007.  The request for reconsideration was not a valid Notice of Disagreement (NOD) because the Veteran did not express a desire for Board review of the October 2015 rating decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2017).  Furthermore, effective March 24, 2015, a NOD must be submitted via a specific form provided by the VA (VA Form 21-0958).  38 C.F.R. § 20.201 (2017); 79 Fed. Reg. 57660 -57698 (Sept. 25, 2014).  Attached to the October 2015 notification letter accompanying the rating decision, the Veteran was instructed that to complete NOD Form 21-0958 if she disagreed with the RO's decision.  Since the appeal period for the October 2015 rating decision has elapsed, and the Veteran did not submit a timely NOD Form 21-0958 regarding any issues, the October 2015 rating decision is now final and binding on VA adjudicators.  38 C.F.R. §§ 20.302; 20.1103 (2017).

There is no free-standing claim for an earlier effective date, and, ordinarily, once an effective date has become final, a veteran's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board lacks jurisdiction to consider a CUE challenge to a final RO decision in the first instance; and since such a CUE theory has not been officially filed with the Board, or received since the October 2015 rating decision became final, the undersigned declines to refer the issue at this juncture.   Jarrell v. Nicholson, 20 Vet. App. 326, 332-333 (2006).  If the Veteran wishes to pursue her claim for an earlier effective date for the grant of service connection for tinnitus, she is encouraged to file a motion to revise the October 2015 rating based on CUE with the RO.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record via the January 2018 appellate brief submitted by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on whether the Veteran's left knee arthritis is proximately due to her service-connected right knee arthritis, s/p arthroscopic surgery. 

2.  The evidence is at least in relative equipoise on whether the Veteran's bilateral hip disability is proximately due to her service-connected right knee arthritis, s/p arthroscopic surgery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left knee arthritis, claimed as secondary to service-connected right knee arthritis s/p arthroscopic surgery, are met.  38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).

2.  The criteria for entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected right knee arthritis s/p arthroscopic surgery, are met.  38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

Given the favorable outcome of this appeal, discussion of whether VCAA notice was satisfied is unnecessary.  No conceivable prejudice to the Veteran could result from this favorable decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Further, neither the Veteran nor her representative have alleged any deficiency with the conduct of the Veteran's Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board

II.  Service Connection Claims 

Regarding the Veteran's service connection claims, her sole argument on appeal is that these disabilities are secondary to her service-connected right knee arthritis, s/p arthroscopic surgery.  Consequently, as the Veteran has not alleged that her claimed disabilities are directly related to her military service, and such a theory of entitlement is not raised elsewhere in the record, the Board declines to engage in a direct service connection analysis for these disabilities.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").  The Board has adjusted the issue on the title page of this decision accordingly.

Service connection may be considered on a secondary basis pursuant to 38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between a service-connected disability and the condition said to be proximately due to or the result of the service-connected disability.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service-connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that her current left knee and bilateral hip disabilities are the result of a long-term abnormal gait caused by her service connected right knee arthritis, s/p arthroscopy. 

As an initial matter, the Veteran's VA treatment records and VA examinations confirm that the Veteran has experienced current disabilities within the appeals period for all claims adjudicated herein.  Thus, this point is conceded.  See e.g., February 2012 VA examination diagnosing Veteran with osteoarthritis in the left knee and bilateral sacroiliitis. 

Regarding whether the Veteran's left knee and bilateral hip disabilities are proximately due to the Veteran's service-connected right knee arthritis, s/p arthroscopic surgery, the record contains conflicting evidence.  

In March 2012, an orthopedic physician assistant at the VA facility in Gainesville, Florida issued a positive nexus statement linking the Veteran's left knee arthritis and bilateral hip sacroiliitis to her service-connected right knee arthritis, s/p arthroscopic surgery.  He stated:

Her "hips" are non-arthritic and are not a problem per se.  Her sacroiliac joints demonstrate signs of stress and arthritis which manifest as pain in the buttocks, which is typically described as "hip pain."  It is at least as likely as not that her abnormal gait and issues from her right knee caused the mechanical antalgic-abnormal gait to be the etiology of this wear pattern.  Her left knee anatomically has the same underlying morphological alignments that combined with her right knee degenerative processes of off-loading and antalgic gait over the years has at least as likely as not has been the underlying cause of her pain and disuse issues on the left knee as well.  Because of the overall alignment and again the abnormal use propagated by the right knee injury and abnormal gait over the years has caused the radiographic findings of degeneration noted.  Again it is at least as likely as not that this unfortunate[] cascade of abnormalities stem from the decompensation that started with the right knee injury while she was in the military.

The Veteran's treating orthopedist co-signed the physician assistant's medical opinion electronically in August 2012.  The record also contains a May 2013 statement from the Veteran's private primary care physician expressing agreement with the March 2012 medical opinion, supra.

In February 2012, the Veteran was afforded a VA examination to assess her claimed disabilities.  The VA examiner issued a negative nexus opinion declining to link the Veteran's current left knee and bilateral hip disability to her service-connected right knee arthritis, s/p arthroscopic surgery.  The VA examiner noted that the Veteran did not have either condition while in service or shortly after separation from service.  As it pertains to secondary service connection, the VA examiner found that no medical literature linked the Veteran's current disabilities to her service-connected right knee arthritis, s/p arthroscopic surgery. 

In April 2012, the VA examiner issued addendum medical opinions regarding the disabilities on appeal.  The VA examiner insinuated that the Veteran's weight may have contributed to the level of degeneration shown in the available radiographic studies, and reiterated that no medical literature have linked arthritis in one knee to the development of degeneration in the other knee or in the bilateral hips.  The VA examiner then addressed perceived inadequacies he found in the conflicting medical opinions of record.  On this point, the Board declines to afford the VA examiner's statements any probative value as he impermissibly reached a legal conclusion rather than a medical conclusion.  Medical personnel are utilized to provide medical examinations and opinions; they cannot make legal conclusions, such as the adequacy of other medical opinions of record.  Instead, analyzing the medical evidence of record and assigning probative value is a legal determination solely within the Board's adjudicative authority as finder of fact.  Cf. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 

Weighing the competing medical opinions, the Board is more persuaded by the opinion issued by the Veteran's treating physician assistant/orthopedist over the VA examiner's opinion.   This determination is based on several factors.  First, the Veteran's physician assistant issued a positive nexus statement supported by a cogent rationale.  This provider explained that the Veteran's service connected right knee disability has resulted in an altered gait for many years, which has biomechanically caused stress and degeneration in the Veteran's left knee joints and bilateral sacroiliac joints.  Indeed a review of the Veteran's VA treatment records shows multiple physical findings of abnormal or antalgic gait over the years.  Additionally, the VA examiner failed to consider and address the Veteran's established abnormal gait and its effect on the development of the Veteran's current disabilities.  The Board finds the treating physician assistant/orthopedist's medical opinion is legally adequate for adjudicative purposes, and the underlying rationale is logical and supported by the clinical evidence of record. 

Additionally, and contrary to the VA examiner's opinion, the Veteran has submitted a medical discussion paper suggesting that an abnormal gait caused by disability in one leg can result in disability in the opposite leg, assuming that the abnormal gait is present for an extended period of time, meaning years.  See Symptoms in the Opposite or Uninjured Leg, Dr. Ian J. Harrington, August 2005, Summary and Conclusions.  As noted supra, the Veteran's VA treatment records establish that the Veteran has experienced an altered gait for many years.  Thus, the medical opinion issued by the Veteran's treating physician assistant/orthopedist finds further support in this medical discussion paper. 

In deciding the Veteran's claims, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.  Here, the evidence is at least in relative equipoise regarding whether the Veteran's left knee and bilateral hip disability is proximately due to her service-connected right knee arthritis, s/p arthroscopic surgery.  Consequently, the Board finds the elements of secondary service connection have been met, and the Veteran's appeal is granted. 


ORDER

Entitlement to service connection for left knee arthritis is GRANTED, as secondary to service-connected right knee arthritis s/p arthroscopic surgery.

Entitlement to service connection for a bilateral hip disability is GRANTED, as secondary to service-connected right knee arthritis s/p arthroscopic surgery.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


